United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-50914
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANCISCO SIDA-CORRAL, also known as Paco,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-1487-6-EP
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francisco Sida-Corral appeals his sentence following his

guilty-plea conviction for conspiring to possess with the intent

to distribute five kilograms or more of cocaine.   Sida-Corral

argues that the district court erred in finding that he played a

leadership role in the offense and in applying a three-level

increase to his offense level pursuant to U.S.S.G. § 3B1.1(b).

     Because Sida-Corral failed to present any rebuttal evidence

at sentencing, the district court was free to adopt the facts in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50914
                                -2-

the Presentence Report without further inquiry.   See United

States v. Brown, 54 F.3d 234, 242 (5th Cir. 1995).   Those facts

revealed that Sida-Corral acted as an intermediary in a drug

distribution conspiracy by purchasing large quantities of cocaine

for smaller-scale distribution to his own network of street-level

dealers.   Sida-Corral admitted that he hired others to assist him

with the sale and distribution of cocaine that he purchased from

co-defendent Edgar Ruiz-Medina.   On appeal, Sida-Corral further

concedes that he could have been viewed as the “leader and

organizer” of a Chicago drug-distribution network involving

“several individuals.”   Sida-Corral’s role in the conspiracy as

the Chicago retailer of Ruiz-Medina’s drugs was corroborated by

other co-defendants as well as by intercepted telephone

recordings.   Based on this evidence, the Government met its

burden of proving by a preponderance of the evidence that Sida-

Corral played a leadership role in the offense.   United States v.

Elwood, 999 F.2d 814, 817 (5th Cir. 1993).   Accordingly, the

district court did not clearly err in assessing a three-level

increase pursuant to U.S.S.G. § 3B1.1(b).

     AFFIRMED.